PER CURIAM.
' The document which purports to contain and to be an agreed statement of facts in this case, does not become part of the record by being filed in the trial court. The reference to it in the bill of exceptions, as having been offered in evidence and declaring that it is a part of the record, and that it bears the file marks of the common pleas court with *458the date of the filing, without further identification and without being physically attached to the bill of exceptions, does not make it a part of the bill, or a part of the record. The bill of exceptions showing that such an agreed statement of facts was received in evidence, but the same not being a part of the record and not being made a part of the bill of exceptions, it conclusively appears that the bill of exceptions does not contain all the evidence, and this court is precluded from reviewing the ease upon the weight of the evidence.
The assignments of error in the petition in error are all dependent upon the facts as found from consideration of the evidence. This being the situation, this court is without power to review, and so must of necessity affirm the judgment.
The judgment is affirmed at the cost of plaintiff in error without penalty. Judgment for costs, execution awarded, and case remanded for execution.